Citation Nr: 0113599	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  01-01 509	)	DATE
	)
	)


THE ISSUE

Whether the February 1985 decision of the Board of Veterans' 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 

(Entitlement to an effective date prior to July 15, 1997 for 
a grant of service connection for generalized anxiety 
disorder is the subject of a separate appellate decision).

REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.

An April 1976 Board decision denied service connection for an 
acquired psychiatric disorder.  Subsequently, in a decision 
issued in February 1985, the Board again denied service 
connection for an acquired psychiatric disorder; 
additionally, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder.  

This matter comes before the Board based on allegations of 
CUE in the Board's decision of February 1985.  Those 
allegations are set forth in a December 29, 2000 informal 
hearing presentation submitted by the veteran's 
representative.  

The Board notes that additional evidence has been associated 
with the claims folder that was not of record at the time of 
the subject Board decision of February 1985.  38 C.F.R. 
§ 20.1405(b) (2000), one of the regulations implementing 38 
U.S.C.A. § 7111 (West 1991 & Supp. 1998), provides that no 
new evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its 
determination as to the matter currently under review.


FINDINGS OF FACT

1.  The Board issued a decision in February 1985 denying 
service connection for an acquired psychiatric disorder.

2.  The Board's decision of February 1985 was consistent with 
and supported by the evidence then of record and correctly 
applied the existing statutory and regulatory provisions.


CONCLUSION OF LAW

The Board's decision of February 1985 did not contain CUE.  
38 U.S.C.A. § 7111 (West 1991 & West Supp. 1999); and 38 
C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On a preentrance physical examination in August 1968, no 
psychiatric disorder was noted by the examiner.  Service 
medical records relate complaints of nervousness, and 
medication was prescribed.  According to a treatment notation 
of August 1970, the veteran indicated that he had a nervous 
condition; the impression was situational anxiety reaction; 
Valium was prescribed.  In July 1971, the veteran requested a 
statement to the effect that he was taking tranquilizers for 
tension.  His medication was refilled, but no psychiatric 
diagnosis was made.  When he was examined in November 1971 
for service separation, he complained of having nervous 
disorders; no psychiatric disorder was noted by the examiner.  
Psychiatric evaluation was normal.

A VA psychiatric examination was performed in May 1972.  The 
veteran related that he experienced nervousness.  Clinical 
findings on mental status evaluation were recorded.  The 
diagnosis was personality trait disturbance in an emotionally 
unstable personality.  

VA outpatient treatment records, dated from October 1974 to 
December 1974 reflect evaluation or treatment for various 
concerns.  It was reported that the veteran was receiving 
Valium.  No psychiatric disorder was diagnosed.

Records indicate the veteran's treatment at New England 
Hospital from June 1974 to October 1974.  They reflect a 
diagnosis of anxiety.

Records from the Chelsea Soldiers' Home, dated from November 
1972 to May 1978, indicate the veteran's complaints of 
nervousness and anxiety.  An October 1974 treatment notation 
was the first indication of nervous symptoms; Valium was 
prescribed.  Subsequent treatment entries reflect continued 
complaints of nervousness; prescriptions for Valium were 
refilled.  In August 1976, the diagnosis was anxiety state.

VA outpatient treatment records, dated from May 1976 to 
October 1982, indicate that, in November 1981, the veteran 
was diagnosed as having cyclothymic disorder.  Treatment 
entries reflect problems with substance abuse.  In May 1982, 
the diagnosis was personality disorder with addictive aspects 
and an affective disorder-unstable personality, in addition 
to alcohol and drug abuse.  

According to records from Melfrose-Wakefield hospital, the 
veteran had been admitted to the emergency room in October 
1982 for a questionable Valium/alcohol overdose.  The 
diagnosis was major depression, recurrent.

A VA psychologist, in a report dated in September 1983, 
related that the veteran had been variously diagnosed as 
having bipolar disorder, adult adjustment reaction, 
personality disorder, and anxiety reaction.  Psychological 
testing had been performed in January 1983, and the following 
diagnoses were rendered:  mixed or unspecified substance 
abuse, continuous; bipolar disorder, manic episode, without 
psychotic features; generalized anxiety disorder; and 
borderline personality, prominent dependent and passive-
aggressive traits.  The psychologist was of the opinion that 
documented evidence suggested that the veteran's anxiety 
condition arose in the course of his military duty and had 
continued until the present time.

Added to the record was a letter, dated in December 1983, 
from the veteran's father.  The letter was to the effect that 
the veteran had been a well adjusted individual before 
service, but had become anxious and withdrawn after he 
returned from service.

In a report dated in February 1984, a VA psychiatrist listed 
the following conditions for which the veteran received 
treatment:  unspecified substance abuse, continuous; bipolar 
disorder, manic episode, without psychotic features; 
generalized anxiety disorder; and borderline personality, 
prominent dependent and passive-aggressive traits.  The 
physician noted that the veteran's military file showed 
treatment of an anxiety condition, during 1970-1971, while 
the veteran was in service.  

W.K. Rowden, M.D., in a letter dated in March 1984, related 
the following diagnostic impressions:  generalized anxiety 
disorder; mixed substance abuse; inhibited sexual excitement 
(impotence); and personality disorder, classification 
deferred.  Dr. Rowden stated that the veteran had received 
chronic treatment with anxiety agents both in service and by 
VA.  The physician was of the opinion that the veteran's 
chronic anxiety was a condition which had its onset during 
military service, although the physician also noted a 
possible relationship between chronic anxiety and an as yet 
unspecified affective disorder.

Hearings were held in June 1983 and March 1984 before rating 
board panels at the RO.  Cumulatively, the veteran's 
testimony was to the effect that he had suffered anxiety 
attacks during service; he expressed disagreement with the 
diagnosis of personality disorder.

A hearing was held before the Board in November 1984.  In 
testimony, the veteran stated that he was treated in August 
1970 with medications for nervousness, which service 
department examiners attributed to situational anxiety 
reaction.  He pointed out that he was thereafter prescribed 
Valium, Librium and/or Meprobamate on numerous occasions 
during service.  He noted that he continued to receive Valium 
from a VA medical facility during the period from 1972 to 
1982.  He indicated that he was unable to identify any 
specific events in service which could have caused him to 
have nervous symptoms or which could have led examiners to 
diagnose situational anxiety reaction.  He argued that he 
would not have been kept on anti-anxiety medications during 
service, if he had not had a chronic acquired psychiatric 
disorder, as opposed to a personality disorder.

The veteran's local representative, in a statement dated in 
November 2000, claims that no emotional problems were noted 
on the preentrance physical examination, and therefore, the 
veteran was entitled to the presumption of soundness at 
enlistment.  It is stated that the veteran was first treated 
for a nervous disorder during service.  It is maintained that 
prior denials of service connection based on a personality 
disorder or developmental defect were contradictory to the 
presumption of soundness.

The veteran's national representative, in a statement dated 
in December 2000, maintains that the Board committed clear 
and unmistakable (CUE) error in its February 1985 decision 
denying service connection for a psychiatric disorder.  In 
this regard, it is stated that the medical evidence 
demonstrates that the veteran was treated during service with 
Valium and Librium for "situational anxiety reaction" and 
for "tension and short temper."  It is asserted that 
service medical records show continuous treatment for an 
acquired psychiatric disorder from 1970 until the veteran's 
separation from service.  The Board's attention is called to 
the October 1983 statement from the veteran's treating 
psychologist, setting forth the opinion that the veteran's 
anxiety disorder had its onset during service.

II.  Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  In implementing 38 
U.S.C.A. § 7111, the U.S. Congress intended the VA to follow 
the established case law defining CUE found primarily in the 
precedent decisions of the Court.  64 Fed. Reg. 2134, 2137 
(1999).  See Russell v. Principi, 3 Vet. App. 310 (1992) and 
Fugo v. Brown, 6 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2000).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2000).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2000).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d) (2000).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2000).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (2000).  No new 
evidence will be considered in connection with the 
disposition of a motion for revision of a Board decision 
based on CUE.  38 C.F.R. § 20.1405(b) (2000).

In its February 1985 decision denying service connection for 
an acquired psychiatric disorder, the Board considered 
evidence which was available at the time of its prior denial 
of service connection for an acquired psychiatric disorder in 
April 1976, as well as evidence added to the record 
subsequent to the April 1976 Board decision.  The Board, in 
its discussion of the evidence, considered a lay statement 
from the veteran's father, as well as the veteran's testimony 
at personal hearings.  

There was no clinical documentation of a chronic acquired 
psychiatric disorder in service.  Psychiatric evaluation was 
described as normal on the preenlistment and service 
discharge examinations.  There was a clinical impression of 
situational anxiety state on one occasion in August 1970.  
This is not a diagnosis of a chronic psychiatric disorder.  
Rather it is a diagnosis of an acute stress reaction to some 
anxiety-provoking situation, which will subside when the 
veteran is removed from  the situation provoking the stress.  
This diagnosis may indeed have been accurate considering the 
normal psychiatric evaluation at the time of the veteran's 
separation from service.  The VA psychiatric evaluation in 
May 1972 resulted in a diagnosis of a personality disorder.  
A personality disorder is not a condition for which service 
connection may be granted within the meaning of governing 
criteria.  38 C.F.R. § 3.303(c).  


Additionally, the Board, in its discussion of the evidence in 
its February 1985 decision, considered Dr. Rowdon's March 
1984 letter, in particular the physician's observation that 
the veteran was prescribed anti-anxiety medications during 
service.  The physician pointed out that anti-anxiety 
medications were indicated for generalized anxiety disorder, 
yet contraindicated for a personality disorder.  In a similar 
vein, the veteran's VA treating psychologist, in a September 
1983 statement, observed that the veteran had experienced 
anxiety reactions during service; that anti-anxiety 
medications were prescribed; and that generalized anxiety 
disorder was demonstrated in postservice years.  

In February 1985, the Board appears to have been of the 
opinion that the medical evidence of record did not establish 
the existence of a chronic acquired psychiatric disorder 
prior to 1974.  The Board's further comments in 1976 and 
again in 1985, that the veteran's inservice psychiatric 
symptoms were manifestations of a personality disorder, are 
consistent with the fact that the VA psychiatric diagnosis in 
May 1972 was that of a personality disorder, and that a 
chronic acquired psychiatric disorder was not diagnosed prior 
to 1974.  The diagnosis of only a situational anxiety state 
in service and of a personality disorder in May 1972 were 
sufficient to support a conclusion that a chronic acquired 
psychiatric disorder was not present in service.  It was not 
clear and unmistakable error for the Board to decline to 
reopen the claim and grant service connection for an acquired 
psychiatric disorder based on postservice medical opinions 
which were contradicted by the clinical findings of other 
health care providers who were evaluating the veteran during 
service and shortly thereafter. 

In its February 1985 decision, the Board held that since the 
evidence did not show that an acquired psychiatric disorder 
either commenced in service or that a psychosis was 
manifested during the first postservice year, service 
connection was not warranted on either a direct or 
presumptive basis.  Further, the Board found that a new 
factual basis warranting a grant of service connection for an 
acquired psychiatric disorder had not been presented 
subsequent to the Board's April 1976 denial of service 
connection for an acquired disorder.  In reaching that 
determination, the Board applied pertinent governing criteria 
with respect to direct and presumptive service connection of 
disability and with respect to new and material evidence to 
reopen claims.  38 U.S.C.A. §§ 1110, 1112, 1113, 7104 
(formerly, 38 U.S.C.A. §§ 310, 312, 313, 4004); 38 C.F.R. 
§ 3.307.


The moving party has alleged that the Board's February 1985 
decision misapplied governing criteria by failing to accord 
the veteran the presumption of sound health at service 
entrance.  It is argued that the Board's finding that the 
veteran's nervous symptoms in service were attributable to a 
personality disorder had the effect of contradicting or 
negating the presumption of soundness at enlistment.  
Governing criteria provide that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (formerly 38 U.S.C.A. 
§§ 311, 337). 

However, the Board did not hold in February 1985 that a 
chronic acquired psychiatric disorder preexisted service and 
was not aggravated by service.  Rather it held that a chronic 
acquired psychiatric disorder was not present in service; 
that a psychosis was not present in the first postservice 
year; and that service connection cannot be granted for a 
personality disorder, irrespective of when it first manifests 
itself.  The presumption of soundness at enlistment was 
accorded the veteran.


In sum, the Board finds that the February 1985 Board decision 
denying service connection for an acquired psychiatric 
disorder represented a reasonable exercise of judgment, and 
did not contain clear and unmistakable error.  After a review 
of the motion alleging CUE, the Board is satisfied that the 
correct facts, as they were know at the time, were before the 
Board in February 1985, and that the law and regulatory 
provisions extant at the time were correctly applied to the 
evidence then of record.


After review of the evidence of record, the Board concludes 
that the moving party has failed to identify any CUE in the 
Board decision of February 1985.  Accordingly, his motion 
alleging CUE is denied.



ORDER

The motion to revise or reverse the February 1985 Board 
decision denying service connection for an acquired 
psychiatric disorder, on the grounds of CUE, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



